Citation Nr: 1334872	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  12-05 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to service connection for neuropathy of the bilateral lower extremities.   


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in June 2010.  A statement of the case was issued in January 2012, and a substantive appeal was received in March 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the present case, it appears that two theories of service connection for peripheral neuropathy have been raised.  The Veteran reported to a VA examiner that the feeling in his legs is similar to the feeling he had after a 1969 motor vehicle accident.  Review of the service treatment records shows complaints of right leg in April 1970 pain due to a vehicle accident.  It thus appears that the accident occurred while the Veteran was on active duty.  A direct service connection theory must therefore be considered.  

The Veteran has also claimed that he has been told by a treating physician that his lower extremity neuropathy is associated with his service-connected diabetes.  This raises a secondary service connection theory. 

The October 2009 VA examination and May 2010 addendum must be viewed as inadequate in that they do not address both theories of service connection.  Remedial action is necessary to allow for fully informed appellate review. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination by an appropriate medical doctor to determine the nature, extent and etiology of his current neuropathy of the bilateral lower extremities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported.

The examiner is requested to respond to the following: 

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current neuropathy of the bilateral lower extremities is causally related to service, to specifically include the 1970 vehicle accident?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current neuropathy of the bilateral lower extremities is proximately due to the Veteran's service-connected diabetes mellitus? 

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current neuropathy of the bilateral lower extremities has been aggravated by the Veteran's service-connected diabetes mellitus?  Aggravation is an increase in severity beyond the natural progress of the disorder. 

Detailed reasons for all opinions should be provided.

2.  For the purpose of avoiding further remand, the RO should review the examination report/opinion to ensure that it is responsive to the above directives.  If not, the RO should return the report/opinion to the examiner for an addendum.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal under both the direct and secondary service connection theories.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


